Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered February 4, 2000, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him to a term *252of five years probation and ordering him to pay $1,000 in restitution, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant intended to cause physical injury. Defendant’s intent may be inferred from his conduct and the surrounding circumstances (see, People v Bracey, 41 NY2d 296, 301). Defendant struck the complainant in the chest with a machete, causing physical injury that resulted in profuse bleeding and which required an overnight hospital stay, following a heated argument during which defendant threatened to kill the complainant. Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.